Citation Nr: 9909893	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M. Perez, M.D.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
September 1974.  Thereafter, the appellant performed various 
periods of military training in the Army Reserves, including 
verified military training in March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for a low back 
disorder, diagnosed as lumbar fibromyositis.


FINDINGS OF FACT

1.  In July 1996, the Board issued a decision that denied the 
veteran's claim for service connection for a low back 
disorder.

2.  The evidence received since the Board's July 1996 
decision is probative of a causal link between the veteran's 
current low back disorder and his active duty military 
service.


CONCLUSION OF LAW

1.  The July 1996 decision of the Board denying service 
connection for low back disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  Evidence received since the Board's July 1996 decision 
denying service connection for a low back disorder is new and 
material, and the appellant's claim for service connection 
for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  


When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of 
Veterans' Appeals (Court) provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  As to 
those two "materiality" components, the evidence is 
presumed credible for the purpose of determining whether the 
case should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

II.  Factual Background

In this case, the Board denied the veteran's claim of 
entitlement to service connection for a low back disorder in 
a July 1996 decision.  The Board's July 1996 decision is 
final. 38 U.S.C.A. § 7104(b) (West 1991).  

The specified basis for the disallowance of the veteran's 
claim for service connection for a low back disorder was that 
the veteran had failed to establish a nexus between his 
current back disorder and an injury or disease incurred in or 
aggravated during his period of military service.  

In September 1996, the veteran attempted to reopen his claim 
of entitlement to service connection for a low back disorder.  
Pursuant to the development of this claim, the following has 
been retrieved and submitted as new and material evidence: 
(1) medical opinion, dated August 1996, submitted by R. 
Alvarez, M.D. (Item One); (2) post service medical records, 
dated July 1996 through January 1997, submitted by M. Perez, 
M.D. (Item Two); (3) testimony of M. Perez, M.D., at the June 
1997 hearing conducted herein (Item Three); and (4) various 
statements and testimony by the veteran in support of his 
claim to reopen, including his claim to reopen, dated 
September 1996; notice of disagreement, dated November 1996; 
substantive appeal, VA Form 9, dated January 1997, and 
testimony at the hearing conducted in June 1997 (Item Four).

III.  Analysis

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the 
veteran's claim for service connection for a low back 
disorder was denied because this condition was not shown to 
have been incurred in or aggravated during the veteran's 
active duty service.  Accordingly, the "issue at hand" is 
whether the veteran incurred or aggravated a low back 
disorder during his active duty service. 

The Board has reviewed all of the additional evidence 
received herein and concludes that there is evidence both new 
and material as it relates to this issue and, therefore, the 
claim is reopened.  Specifically, the medical opinion 
submitted by R. Alvarez, M.D., states:

This patient has a Herniated Nucleus 
Pulposu[s] at L5-S1 levels, that most 
likely occurred with the only episode of 
documented back sprain in this patients 
history.  This took place in 1979 while 
lifting a heavy tent while on active 
duty.  The subsequent injury he had 
during the auto accident in 1987 caused a 
whiplash injury and a good review of the 
record doesn't support the possibility of 
L-S injury, specially of a disc 
herniation.

The Board concludes that this medical opinion is "new" 
evidence because it was not previously before Board at the 
time of its July 1996 decision.  The remaining more difficult 
question, however, is whether the medical opinion is 
"material" in that it is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

Although the underlying basis for Dr. R. Alvarez's opinion is 
unclear, the evidence does add to the "completeness" of the 
record in the sense that it does suggest a relationship 
between the veteran's current low back disorder, including a 
herniated nucleus pulposus at L5-S1 and cervical, thoracic 
and lumbosacral myositis, and his active duty service.  The 
evidence is material because it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of" the veteran's low back disorder.  See Hodge, 155 F.3d at 
1356.  Accordingly, without considering whether the evidence 
will change the outcome of the claim, the Board concludes 
that the treatment summary report is new and material 
evidence sufficient to reopen the claim for service 
connection for a low back disorder.  Thus, the Board reopens 
the claim for service connection for a low back disorder, and 
remands the claim below for further development.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
low back disorder is reopened.
 

REMAND

The appellant contends that he is entitled to service 
connection for a low back disorder.  Specifically, the 
appellant alleges that he injured his back while attempting 
to lift a tent during a period of active duty training in 
March 1979.  He claims that ever since this incident he has 
experienced lower back pain on a continuing basis.

The United States Court of Veterans Appeals (Court) has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  After a thorough review of the appellant's 
claims file, the Board concludes that a medical opinion 
regarding the appellant's current low back disorder is 
necessary to make an informed decision in this matter.  The 
medical opinion, dated August 1996, submitted by R. Alvarez, 
M.D., does not discuss or address the results of the 
veteran's two physical examinations, dated July 1980 and July 
1985, noting a normal spine examination.  Accordingly, it 
appears this opinion may have been based upon incomplete 
information.

Although the claim for service connection for a low back 
disorder is now reopened, the Board finds that the case is 
not yet ready for final appellate review.  In light of the 
above action, the RO must adjudicate the veteran's claim 
based on all of the evidence of record both old and new.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The appellant's claims file should be 
reviewed by a VA orthopedist.  After 
reviewing the appellant's claim file, 
including the reports of his back 
injuries in March 1979 and February 1987, 
and the reports of his periodic physical 
examinations, performed in July 1980 and 
July 1985, noting normal spine 
examinations.  After reviewing evidence 
of record contained in the veteran's 
claims file, the examiner should offer 
his or her opinion on the following:  

Whether it is more likely than not 
that the appellant's current 
herniated nucleus pulposus at L5-S1 
levels and cervical, thoracic and 
lumbosacral myositis, was incurred 
as a result of injuries incurred by 
the veteran in March 1979.  

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached. All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

2.  The RO should adjudicate the 
veteran's claim for entitlement to 
service connection for a low back 
disorder on its merits, considering all 
of the evidence of record, both old and 
new.  If the result is not favorable to 
the appellant, he and his representative 
should be provided with a Supplemental 
Statement of the Case containing the law 
and regulations pertinent to his claim.  

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

